Court of Appeals, State of Michigan

                                              ORDER
                                                                            Kathleen Jansen
People of MI v Willie Joseph Grimes                                           Presiding Judge

DocketNo.     341417                                                        Patrick M. Meter

LC No.        17-004669-01-FC                                               Elizabeth L. Gleicher
                                                                              Judges


              The Court orders that the motion to fi le a late answer is GRANTED and the answer filed
with the motion is accepted.

               The motion for reconsideration is GRANTED, and this Court's opinion issued April 23,
2019 is hereby VACA TED. A new opinion will be issued.




                        A true copy en tered and certified by Jerome W. Zimmer Jr .. Chief Clerk, on




                               JUN - 4 2019
                                       Date